EXHIBIT 10.44

 

JNI CORPORATION

 

2000 NON-QUALIFIED STOCK OPTION PLAN

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1 Establishment. This JNI Corporation 2000 Non-Qualified Stock Option Plan
(the “Plan”) is hereby established effective as of August 25, 2000.

 

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.

 

1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed. However, all Options shall be granted, if at
all, within ten (10) years from the date the Plan is adopted by the Board.

 

2. DEFINITIONS AND CONSTRUCTION.

 

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

 

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(c) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. The Committee shall consist solely of two or more
Directors appointed by and holding office at the pleasure of the Board, each of
whom is a “non-employee director” as defined by Rule 16b-3. Unless the powers of
the Committee have been specifically limited, the Committee shall have all of
the powers of the Board granted herein, including, without limitation, the power
to amend or terminate the Plan at any time, subject to the terms of the Plan and
any applicable limitations imposed by law.

 

(d) “Company” means JNI Corporation, a Delaware corporation, or any successor
corporation thereto.

 

(e) “Consultant” means any person, including an advisor, engaged by a
Participating Company to render bona fide services to the Participating Company,
other than as an Employee or a Director, where such services are not in
connection with the offer or sale of



--------------------------------------------------------------------------------

securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the registrant’s securities.

 

(f) “Director” means a member of the Board or of the board of directors of any
other Participating Company. Directors are not eligible to receive grants of
Options under this Plan.

 

(g) “Disability” means the inability of the Optionee, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Optionee’s position with the Participating Company Group because of the
sickness or injury of the Optionee.

 

(h) “Employee” means any person, including an Officer or Director, who is an
employee (as defined in accordance with Section 3401(c) of the Code) of a
Participating Company.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

 

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

 

(ii) If, on such date, there is no public market for the Stock, the Fair Market
Value of a share of Stock shall be as determined by the Board in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse.

 

(k) “Incentive Stock Option” means an Option intended to be and which qualifies
as an incentive stock option within the meaning of Section 422(b) of the Code.
Incentive Stock Options may not be granted under this Plan.

 

(l) “Insider” means an officer of the Company or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

2



--------------------------------------------------------------------------------

(m) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Option Agreement) or which does not qualify as an Incentive Stock Option.

 

(n) “Officer” means a President, Secretary, Treasurer, Chairman of the Board,
Vice President, Assistant Secretary or Assistant Treasurer of the Company, as
such positions are described in the Company’s Bylaws, any other person
designated an “officer” of the Company by the Board of Directors in accordance
with the Company’s Bylaws or any person who is an “officer” within the meaning
of Rule 16a-1(f) under the Exchange Act or Nasdaq Rule 4460(i).

 

(o) “Option” means a Nonstatutory Stock Option to purchase Stock (subject to
adjustment as provided in Section 4.2) pursuant to the terms and conditions of
the Plan.

 

(p) “Option Agreement” means a written agreement, including any related form of
stock option grant agreement, between the Company and an Optionee setting forth
the terms, conditions and restrictions of the Option granted to the Optionee and
any shares acquired upon the exercise thereof.

 

(q) “Optionee” means a person who has been granted one or more Options.

 

(r) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(s) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.

 

(t) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.

 

(u) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

 

(v) “Securities Act” means the Securities Act of 1933, as amended.

 

(w) “Service” means an Optionee’s employment or service with the Participating
Company Group, whether in the capacity of an Employee or a Consultant. The
Optionee’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Optionee renders Service to the
Participating Company Group or a change in the Participating Company for which
the Optionee renders such Service, provided that there is no interruption or
termination of the Optionee’s Service. Furthermore, an Optionee’s Service with
the Participating Company Group shall not be deemed to have terminated if the
Optionee takes any military leave, sick leave, or other bona fide leave of
absence approved by the Company; provided, however, that if any such leave
exceeds ninety (90) days, on the ninety-first (91st) day of such leave the
Optionee’s Service shall be deemed to have terminated unless the Optionee’s
right to return to Service with the Participating Company Group is guaranteed by
statute or

 

3



--------------------------------------------------------------------------------

contract. Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under the Optionee’s Option Agreement. The
Optionee’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Optionee performs
Service ceasing to be a Participating Company. Subject to the foregoing, the
Company, in its discretion, shall determine whether the Optionee’s Service has
terminated and the effective date of such termination.

 

(x) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.

 

(y) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(z) “Termination of Employment” shall mean the time when the employee-employer
relationship between an Optionee and the Participating Company is terminated for
any reason, with or without cause, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement; but
excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of an Optionee by any Participating Company, (ii) at the
discretion of the Board, terminations which result in a temporary severance of
the employee-employer relationship, and (iii) at the discretion of the Board,
terminations which are followed by the simultaneous establishment of a
consulting relationship by a Participating Company with the former employee. The
Board, in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a Termination of Employment resulted from a
discharge for good cause, and all questions of whether particular leaves of
absence constitute Terminations of Employment; provided, however, that, unless
otherwise determined by the Board in its discretion, a leave of absence, change
in status from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Employment if,
and to the extent that, such leave of absence, change in status or other change
interrupts employment for the purposes of Section 422(a)(2) of the Code and the
then applicable regulations and revenue rulings under said Section.
Notwithstanding any other provision of this Plan, each Participating Company has
an absolute and unrestricted right to terminate an Employee’s employment at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

(aa) “Termination without Cause” shall mean the time when the employee-employer
relationship between an Optionee and the Company or any other Participating
Company is terminated without cause, as termination without cause is defined in
the Optionee’s employment agreement; provided however, that if termination
without cause is not therein defined, it shall have such meaning, in conformance
with applicable law, as the Board shall determine is appropriate.

 

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall

 

4



--------------------------------------------------------------------------------

include the singular. Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.

 

3. ADMINISTRATION.

 

3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan or of any Option shall be determined
by the Board, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Option.

 

3.2 Authority of Officers. Any officer of a Participating Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation, determination or election.

 

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

3.4 Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:

 

(a) subject to Section 5, to determine the persons to whom, and the time or
times at which, Options shall be granted and the number of shares of Stock to be
subject to each Option;

 

(b) to determine the Fair Market Value of shares of Stock or other property;

 

(c) to determine the terms, conditions and restrictions applicable to each
Option (which need not be identical) and any shares acquired upon the exercise
thereof, including, without limitation, (i) the exercise price of the Option,
(ii) the method of payment for shares purchased upon the exercise of the Option,
(iii) the method for satisfaction of any tax withholding obligation arising in
connection with the Option or such shares, including by the withholding or
delivery of shares of stock, (iv) the timing, terms and conditions of the
exercisability of the Option or the vesting of any shares acquired upon the
exercise thereof, (v) the time of the expiration of the Option, (vi) the effect
of the Optionee’s termination of Service with the Participating Company Group on
any of the foregoing, and (vii) all other terms, conditions and restrictions
applicable to the Option or such shares not inconsistent with the terms of the
Plan;

 

(d) to approve one or more forms of Option Agreement;

 

5



--------------------------------------------------------------------------------

(e) to amend, modify, extend, cancel or renew any Option or to waive any
restrictions or conditions applicable to any Option or any shares acquired upon
the exercise thereof;

 

(f) to accelerate, continue, extend or defer the exercisability of any Option or
the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following an Optionee’s termination of Service with the
Participating Company Group;

 

(g) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Board deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Options; and

 

(h) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Option Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Option as the Board may deem
advisable to the extent consistent with the Plan and applicable law.

 

4. SHARES SUBJECT TO PLAN.

 

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be one million four hundred thousand (1,400,000) and shall
consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. If an outstanding Option for any reason expires or is
terminated or canceled or if shares of Stock are acquired upon the exercise of
an Option subject to a Company repurchase option and are repurchased by the
Company at the Optionee’s exercise price, the shares of Stock allocable to the
unexercised portion of such Option or such repurchased shares of Stock shall
again be available for issuance under the Plan.

 

4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Options and in the exercise price per share
of any outstanding Options. If a majority of the shares which are of the same
class as the shares that are subject to outstanding Options are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event, as defined in Section 8.1) shares of another corporation (the “New
Shares”), the Board may unilaterally amend the outstanding Options to provide
that such Options are exercisable for New Shares. In the event of any such
amendment, the number of shares subject to, and the exercise price per share of,
the outstanding Options shall be adjusted in a fair and equitable manner as
determined by the Board, in its discretion. Notwithstanding the foregoing, any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number, and in no event may the exercise
price of any Option be decreased to an amount less than the par value, if any,
of

 

6



--------------------------------------------------------------------------------

the stock subject to the Option. The adjustments determined by the Board
pursuant to this Section 4.2 shall be final, binding and conclusive.

 

5. ELIGIBILITY AND OPTION LIMITATIONS.

 

Notwithstanding anything herein to the contrary, only the following classes of
persons shall be eligible to receive grants of Options under this Plan: (i)
except as provided in (ii) below, key Employees and Consultants who are not
Officers or Directors of the Company, and (ii) newly hired Employees (including
Employees who will become Officers or Directors of the Company) who have not
previously been employed by the Company and with respect to whom Options are to
be granted as an inducement essential to such Employees’ entering into
employment contracts with the Company. Notwithstanding the foregoing, a
Consultant shall not be eligible for the grant of an Option if, at the time of
grant, a Form S-8 Registration Statement under the Securities Act (“Form S-8”)
is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

6. TERMS AND CONDITIONS OF OPTIONS.

 

Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Option Agreement. Option
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:

 

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.

 

6.2 Exercise Period. Options shall be exercisable at such time or times, or upon
such event or events, and subject to such terms, conditions, performance
criteria, and restrictions as shall be determined by the Board and set forth in
the Option Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option and (b) no Option granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service with a
Participating Company. Subject to the foregoing, unless otherwise specified by
the Board in the grant of an Option, any Option granted hereunder shall have a
term of ten (10) years from the effective date of grant of the Option.

 

7



--------------------------------------------------------------------------------

6.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Optionee having a Fair Market Value (as determined by the
Company without regard to any restrictions on transferability applicable to such
stock by reason of federal or state securities laws or agreements with an
underwriter for the Company) not less than the exercise price, (iii) by the
assignment of the proceeds of a sale or loan with respect to some or all of the
shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by the Optionee’s promissory note in a
form approved by the Company, (v) by such other consideration as may be approved
by the Board from time to time to the extent permitted by applicable law, or
(vi) by any combination thereof. The Board may at any time or from time to time,
by adoption of or by amendment to the standard forms of Option Agreement
described in Section 7, or by other means, grant Options which do not permit all
of the foregoing forms of consideration to be used in payment of the exercise
price or which otherwise restrict one or more forms of consideration.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Board, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

 

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.

 

(iii) Payment By Promissory Note. No promissory note shall be permitted if the
exercise of an Option using a promissory note would be a violation of any law.
Any permitted promissory note shall be on such terms as the Board shall
determine at the time the Option is granted. The Board shall have the authority
to permit or require the Optionee to secure any promissory note used to exercise
an Option with the shares of Stock acquired upon the exercise of the Option or
with other collateral acceptable to the Company. Unless otherwise provided by
the Board, if the Company at any time is subject to the regulations promulgated
by the Board of Governors of the Federal Reserve System or any other
governmental entity affecting the extension of credit in connection with the
Company’s securities, any promissory note shall comply with such applicable
regulations, and the Optionee shall pay the unpaid principal and accrued
interest, if any, to the extent necessary to comply with such applicable
regulations.

 

8



--------------------------------------------------------------------------------

6.4 Tax Withholding. The Company shall have the right, but not the obligation,
to deduct from the shares of Stock issuable upon the exercise of an Option, or
to accept from the Optionee the tender of, a number of whole shares of Stock
having a Fair Market Value, as determined by the Company, equal to the minimum
amount required to be withheld based on the statutory withholding rates for
federal and state tax purposes that apply to supplemental taxable income. The
Fair Market Value of the shares of Stock to be withheld shall be determined on
the date that the amount of tax to be withheld is to be determined.
Alternatively or in addition, in its discretion, the Company shall have the
right to require the Optionee, through payroll withholding, cash payment or
otherwise, including by means of a Cashless Exercise, to make adequate provision
for any such tax withholding obligations of the Participating Company Group
arising in connection with the Option or the shares acquired upon the exercise
thereof. The Company shall have no obligation to deliver shares of Stock or to
release shares of Stock from an escrow established pursuant to the Option
Agreement until the Participating Company Group’s tax withholding obligations
have been satisfied by the Optionee.

 

6.5 Effect of Termination of Service.

 

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein, an Option shall be exercisable after an Optionee’s
termination of Service as follows:

 

(i) Disability. If the Optionee’s Service with the Participating Company Group
is terminated because of the Disability of the Optionee, the Option, to the
extent unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
(or such longer period of time as determined by the Board, in its discretion)
after the date on which the Optionee’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the
Option Agreement evidencing such Option (the “Option Expiration Date”).

 

(ii) Death. If the Optionee’s Service with the Participating Company Group is
terminated because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months (or such longer
period of time as determined by the Board, in its discretion) after the date on
which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within thirty (30) days (or
such longer period of time as determined by the Board, in its discretion) after
the Optionee’s termination of Service.

 

(iii) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee within three (3) months (or

 

9



--------------------------------------------------------------------------------

such longer period of time as determined by the Board, in its discretion) after
the date on which the Optionee’s Service terminated, but in any event no later
than the Option Expiration Date.

 

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.6(a) is prevented by the provisions of Section 11 below, the Option
shall remain exercisable until thirty (30) days (or such longer period of time
as determined by the Board, in its discretion) after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

 

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section
6.5(a) of shares acquired upon the exercise of the Option would subject the
Optionee to suit under Section 16(b) of the Exchange Act, the Option shall
remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Optionee would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Optionee’s termination of Service, or (iii) the Option Expiration
Date.

 

7. STANDARD FORMS OF OPTION AGREEMENT.

 

7.1 General. Unless otherwise provided by the Board at the time the Option is
granted, an Option shall comply with and be subject to the terms and conditions
set forth in the standard form of Option Agreement adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

 

7.2 Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any of the standard form of Option Agreement described
in this Section 7 either in connection with the grant or amendment of an
individual Option or in connection with the authorization of a new standard form
or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Option Agreement are not
inconsistent with the terms of the Plan.

 

8. CHANGE IN CONTROL.

 

8.1 Definitions.

 

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

 

(b) A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the

 

10



--------------------------------------------------------------------------------

Company’s voting stock immediately before the Transaction, direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding voting stock of the Company or the corporation
or corporations to which the assets of the Company were transferred (the
“Transferee Corporation(s)”), as the case may be. For purposes of the preceding
sentence, indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting stock of one or more
corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

 

8.2 Effect of Change in Control on Options. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the “Acquiring Corporation”), may
either assume the Company’s rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock. For purposes of this Section 8.2, an Option shall
be deemed assumed if, following the Change in Control, the Option confers the
right to purchase in accordance with its terms and conditions, for each share of
Stock subject to the Option immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled. Any Options which are neither assumed or substituted for by the
Acquiring Corporation in connection with the Change in Control nor exercised as
of the date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control. Notwithstanding the
foregoing, shares acquired upon exercise of an Option prior to the Change in
Control and any consideration received pursuant to the Change in Control with
respect to such shares shall continue to be subject to all applicable provisions
of the Option Agreement evidencing such Option except as otherwise provided in
such Option Agreement.

 

8.3 Acceleration of Vesting Upon Certain Events Following Change of Control. In
the event of a Change in Control wherein the Acquiring Corporation does assume
such Options or substitutes for outstanding Options substantially equivalent
options for the Acquiring Corporation’s stock, then, with respect to each Option
held by persons then performing services as Employees, the vesting of each
Option (and, if applicable, the time during which such Option may be exercised)
shall be accelerated and such Option shall become vested and exercisable with
respect to fifty percent (50%) of the unvested portion of such Option, if,
within one (1) year from the date of such Change in Control, either of the
following events occurs: (1) a Termination without Cause of an Optionee by the
Participating Company or the Acquiring Corporation or (2) the Employee holding
such Option effects a Termination of Employment due to the fact that there is a
material reduction in such Employee’s salary (excluding bonuses (whether or not
payable in cash), employee benefits or other non-cash compensation) without the
Employee’s express consent.

 

11



--------------------------------------------------------------------------------

9. PROVISION OF INFORMATION.

 

To the extent required by applicable securities laws and regulations, each
Optionee shall receive financial statements of the Company at least annually.

 

10. NONTRANSFERABILITY OF OPTIONS.

 

During the lifetime of the Optionee, an Option shall be exercisable only by the
Optionee or the Optionee’s guardian or legal representative. No Option shall be
assignable or transferable by the Optionee, except by will or by the laws of
descent and distribution.

 

11. COMPLIANCE WITH SECURITIES LAW.

 

The grant of Options and the issuance of shares of Stock upon exercise of
Options shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. Options may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Option may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (b) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

12. INDEMNIFICATION.

 

In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Participating Company Group,
members of the Board and any officers or employees of the Participating Company
Group to whom authority to act for the Board or the Company is delegated shall
be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in

 

12



--------------------------------------------------------------------------------

duties; provided, however, that within sixty (60) days after the institution of
such action, suit or proceeding, such person shall offer to the Company, in
writing, the opportunity at its own expense to handle and defend the same.

 

13. TERMINATION OR AMENDMENT OF PLAN.

 

The Board may terminate or amend the Plan at any time. However, subject to
changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company’s stockholders, there shall be no amendment
of the Plan that would require approval of the Company’s stockholders under any
applicable law, regulation or rule. No termination or amendment of the Plan may
adversely affect any then outstanding Option or any unexercised portion thereof,
without the consent of the Optionee, unless such termination or amendment is
required to comply with any applicable law, regulation or rule.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
JNI Corporation 2000 Non-Qualified Stock Option Plan was duly adopted by the
Board on August 25, 2000.

 

Dated: September 13, 2000.

                       

--------------------------------------------------------------------------------

                Secretary

 

13



--------------------------------------------------------------------------------

JNI Corporation

 

Terms Of Stock Option Agreement

 

The Company has granted to the Optionee, pursuant to a Stock Option Grant
Agreement (the “Grant Agreement”) and the JNI Corporation 2000 Non-Qualified
Stock Option Plan (the “Plan”), an Option to purchase certain shares of Stock,
upon the terms and conditions set forth in this Agreement (the “Option
Agreement”). The Option shall in all respects be subject to the terms and
conditions of the Grant Agreement and the Plan, the provisions of which are
incorporated herein by reference.

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Agreement or the Plan.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. TAX CONSEQUENCES.

 

As indicated in the Grant Agreement, this Option is intended to be a
Nonstatutory Stock Option, which is not intended to qualify as an Incentive
Stock Option. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option.

 

3. EXERCISE OF THE OPTION.

 

3.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the first anniversary of the Date of Option Grant and
prior to the termination of the Option (as provided in Section 5) in an amount
not to exceed the Number of Option Shares multiplied by the Vested Ratio less
the number of shares previously acquired upon exercise of the Option.

 

3.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Company, prior to the termination of the Option as set
forth in Section 5, accompanied by full payment of the



--------------------------------------------------------------------------------

aggregate Exercise Price for the number of shares of Stock being purchased. The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

 

3.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in Section
3.3(b), or (iv) by any combination of the foregoing.

 

(b) Limitations on Forms of Consideration.

 

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender, or attestation to the ownership, of Stock
would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock. The Option may not
be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

 

(ii) Cashless Exercise. A “Cashless Exercise” means the assignment in a form
acceptable to the Company of the proceeds of a sale or loan with respect to some
or all of the shares of Stock acquired upon the exercise of the Option pursuant
to a program or procedure approved by the Company (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System). The Company reserves, at any and all times, the right, in the Company’s
sole and absolute discretion, to decline to approve or terminate any such
program or procedure. Generally, and without limiting the Company’s absolute
discretion, a “cashless exercise” will only be permitted at such times in which
the shares underlying this Option are publicly traded.

 

3.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Option,
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the Option, (ii) the transfer, in whole or in part, of any
shares acquired upon exercise of the Option, (iii) the operation of any law or
regulation providing for the imputation of interest, or (iv) the lapsing of any
restriction with respect to any shares acquired upon exercise of the Option. The
Optionee is

 

2



--------------------------------------------------------------------------------

cautioned that the Option is not exercisable unless the tax withholding
obligations of the Company are satisfied. Accordingly, the Optionee may not be
able to exercise the Option when desired even though the Option is vested, and
the Company shall have no obligation to issue a certificate for such shares.

 

3.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, the Optionee’s heirs.

 

3.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The Optionee is cautioned that the Option may not be exercised
unless the foregoing conditions are satisfied. Accordingly, the Optionee may not
be able to exercise the Option when desired even though the Option is vested.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

3.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

4. NONTRANSFERABILITY OF THE OPTION.

 

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 6, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.

 

3



--------------------------------------------------------------------------------

5. TERMINATION OF THE OPTION.

 

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 6, or
(c) pursuant to a Change in Control, to the extent provided in the Plan.

 

6. EFFECT OF TERMINATION OF SERVICE.

 

6.1 Option Exercisability.

 

(a) Disability. If the Optionee’s Service with the Company is terminated because
of the Disability of the Optionee, the Option, to the extent unexercised and
exercisable on the date on which the Optionee’s Service terminated, may be
exercised by the Optionee (or the Optionee’s guardian or legal representative)
at any time prior to the expiration of twelve (12) months after the date on
which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date.

 

(b) Death. If the Optionee’s Service with the Company is terminated because of
the death of the Optionee, the Option, to the extent unexercised and exercisable
on the date on which the Optionee’s Service terminated, may be exercised by the
Optionee’s legal representative or other person who acquired the right to
exercise the Option by reason of the Optionee’s death at any time prior to the
expiration of twelve (12) months after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date. The
Optionee’s Service shall be deemed to have terminated on account of death if the
Optionee dies within thirty (30) days after the Optionee’s termination of
Service.

 

(c) Other Termination of Service. If the Optionee’s Service with the Company
terminates for any reason, except Disability, or death, the Option, to the
extent unexercised and exercisable by the Optionee on the date on which the
Optionee’s Service terminated, may be exercised by the Optionee within three (3)
months (or such other longer period of time as determined by the Board, in its
sole discretion) after the date on which the Optionee’s Service terminated, but
in any event no later than the Option Expiration Date.

 

6.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 6.1 is prevented by the provisions of Section 3.6, the Option shall
remain exercisable until thirty (30) days after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date. The Company makes no representation as to
the tax consequences of any such delayed exercise. The Optionee should consult
with the Optionee’s own tax advisor as to the tax consequences of any such
delayed exercise.

 

6.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 6.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth

 

4



--------------------------------------------------------------------------------

(10th) day following the date on which a sale of such shares by the Optionee
would no longer be subject to such suit, (ii) the one hundred and ninetieth
(190th) day after the Optionee’s termination of Service, or (iii) the Option
Expiration Date. The Company makes no representation as to the tax consequences
of any such delayed exercise. The Optionee should consult with the Optionee’s
own tax advisor as to the tax consequences of any such delayed exercise.

 

7. RIGHTS AS A STOCKHOLDER, EMPLOYEE OR CONSULTANT.

 

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 4.2 of the Plan. If the Optionee is an
Employee, the Optionee understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between the Company and the
Optionee, the Optionee’s employment is “at will” and is for no specified term.
Nothing in this Agreement shall confer upon the Optionee any right to continue
in the Service of the Company or interfere in any way with any right of the
Company to terminate the Optionee’s Service as an Employee or Consultant, as the
case may be, at any time.

 

8. PUBLIC OFFERING.

 

The Optionee hereby agrees that in the event of any underwritten public offering
of stock made by the Company pursuant to an effective registration statement
filed under the Securities Act, the Optionee shall not offer, sell, contract to
sell, pledge, hypothecate, grant any option to purchase or make any short sale
of, or otherwise dispose of any shares of stock of the Company or any rights to
acquire stock of the Company for such period of time from and after the
effective date of such registration statement as may be established by the
underwriter for such public offering; provided, however, that such period of
time shall not exceed one hundred eighty (180) days from the effective date of
the registration statement to be filed in connection with such public offering.
The foregoing limitation shall not apply to shares registered in the public
offering under the Securities Act. The Optionee shall be subject to this Section
provided and only if the officers and directors of the Company are also subject
to similar arrangements.

 

9. RESTRICTIONS ON TRANSFER OF SHARES.

 

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Agreement, and any such attempted disposition shall be void.
The Company shall not be required (a) to transfer on its books any shares which
will have been transferred in violation of any of the provisions set forth in
this Agreement or (b) to treat as owner of such shares or to accord the right to
vote as such owner or to pay dividends to any transferee to whom such shares
will have been so transferred.

 

5



--------------------------------------------------------------------------------

10. BINDING EFFECT.

 

Subject to the restrictions on transfer set forth herein, this Option Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

11. TERMINATION OR AMENDMENT.

 

The Board may terminate or amend the Plan or the Option at any time; provided,
however, that except in connection with a Change in Control, no such termination
or amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee unless such termination or amendment is
necessary to comply with any applicable law or government regulation. No
amendment or addition to this Option Agreement shall be effective unless in
writing.

 

12. NOTICES.

 

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Option Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown on the Grant Agreement or at such other address
as such party may designate in writing from time to time to the other party.

 

13. INTEGRATED AGREEMENT.

 

The Grant Agreement, this Option Agreement and the Plan constitute the entire
understanding and agreement of the Optionee and the Company with respect to the
subject matter contained herein and therein and there are no agreements,
understandings, restrictions, representations, or warranties among the Optionee
and the Company with respect to such subject matter other than those as set
forth or provided for herein or therein. To the extent contemplated herein or
therein, the provisions of the Grant Agreement and this Option Agreement shall
survive any exercise of the Option and shall remain in full force and effect.

 

14. APPLICABLE LAW.

 

This Agreement shall be governed by the laws of the State of California as such
laws are applied to agreements between California residents entered into and to
be performed entirely within the State of California.

 

 

Optionee:

   

Date:

   

 

6



--------------------------------------------------------------------------------

THE JNI CORPORATION

2000 NON-QUALIFIED STOCK OPTION PLAN

 

EXERCISE NOTICE

 

JNI Corporation

9775 Towne Centre Drive

San Diego, CA 92121

Attention: Chief Financial Officer

 

Ladies and Gentlemen:

 

1. Exercise of Option. I was granted a stock option (the “Option”) to purchase
shares of the common stock of JNI Corporation (the “Company”) on
                    , 20        , pursuant to the JNI Corporation 2000
Non-Qualified Stock Option Plan (the “Plan”) and pursuant to the Stock Option
Grant Agreement dated                     , 20         and the related Terms of
Stock Option Agreement (together, the “Option Agreement”). I hereby elect to
exercise the Option as to a total of                      shares of the common
stock of the Company (the “Shares”), all of which have vested in accordance with
the Option Agreement.

 

2. Payment. Enclosed herewith is full payment in the aggregate amount of
$             (representing $             per share) for the Shares in the
manner set forth in the Option Agreement. I authorize payroll withholding and
otherwise will make adequate provision for federal, state, local and foreign tax
withholding obligations of the Company, if any.

 

3. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Option Agreement, to
all of which I hereby expressly assent. This Agreement shall inure to the
benefit of and be binding upon my heirs, executors, administrators, successors
and assigns. I agree to deposit the certificate(s) evidencing the Shares, along
with a blank stock assignment separate from certificate executed by me, with an
escrow agent designated by the Company, to be held by such escrow agent pursuant
to the Option Agreement.

 

4. Transfer. I am aware that Rule 144, promulgated under the Securities Act,
which permits limited public resale of securities acquired in a nonpublic
offering, is not currently available with respect to the Shares and, in any
event, is available only if certain conditions are satisfied. I understand that
any sale of the Shares that might be made in reliance upon Rule 144 may only be
made in limited amounts in accordance with the terms and conditions of such rule
and that a copy of Rule 144 will be delivered to me upon request.



--------------------------------------------------------------------------------

My address of record is:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

My Social Security Number is:

 

I understand that I am purchasing the Shares pursuant to the terms of the Plan,
the Option Agreement and my Grant Agreement, copies of which I have received and
carefully read and understand.

 

    Very truly yours            

 

Receipt of the above is hereby acknowledged.

 

JNI Corporation

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

Dated:                                                              , 20        

 

2



--------------------------------------------------------------------------------

JNI CORPORATION

 

STOCK OPTION GRANT AGREEMENT

 

                         (the “Optionee”) has been granted an option (the
“Option”) to purchase shares of the Common Stock of JNI Corporation, a Delaware
corporation (the “Company”) pursuant to this Stock Option Grant Agreement (the
“Grant Agreement”), the JNI Corporation 2000 Non-Qualified Stock Option Plan
(the “Plan”) and the attached Terms of Stock Option Agreement (the “Option
Agreement”), the provisions of which are incorporated herein by reference.

 

Type of Option: Non-Qualified Stock Option

 

The following terms shall have their respective meanings as set forth below or
in the Plan:

 

“Date of Option Grant” means                     , 20        .

 

“Number of Option Shares” means                      shares of Stock.

 

“Exercise Price” means $             per share of Stock.

 

“Option Expiration Date” means the date ten (10) years after the Date of Option
Grant.

 

“Vested Ratio” means, on any relevant date, the ratio determined as follows:

 

(a) Prior to the first anniversary of the Date of Option Grant, the Vested Ratio
shall be zero.

 

(b) On the first anniversary of the Date of Option Grant, the Vested Ratio shall
be 1/4, provided the Optionee’s Service has not terminated prior to the first
anniversary of the Date of Option Grant.

 

(c) For each full month of Optionee’s Service from the first anniversary of the
Date of Option Grant until the Vested Ratio equals 1/1, the Vested Ratio shall
be increased by 1/48.

 

By their signatures below, the parties hereto agree that the Option is governed
by the terms and conditions of the Plan as in effect on the Date of Option Grant
and the Option Agreement, both of which are attached hereto. The Optionee
acknowledges receipt of a copy of the Plan and the Option Agreement, represents
that he or she is familiar with the provisions contained therein, and hereby
accepts the Option subject to all of the terms and conditions thereof.



--------------------------------------------------------------------------------

JNI Corporation

By:

 

 

--------------------------------------------------------------------------------

   

Gloria Purdy

Chief Financial Officer

Address:

 

9775 Towne Centre Drive

San Diego, CA 92121

 

Optionee

By:

 

 

--------------------------------------------------------------------------------

   

(Please sign)

Name:

 

 

--------------------------------------------------------------------------------

   

(Please print)

 

 

2